Citation Nr: 0931681	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  04-12 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease.

2.  Entitlement to an effective date prior to July 18, 2006, 
for the assignment of permanent total disability based on 
nonservice-connected disabilities on the basis that there was 
clear and unmistakable error (CUE) in the September 2003 
regional office decision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to July 1982 
and served as a member of the U.S. Army Reserves on active 
duty from February 1991 to July 1991.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Veteran testified before the undersigned at a September 
2006 travel board hearing at the RO in St. Petersburg, 
Florida.  A transcript of the hearing is of record.

The issue of entitlement to service connection for 
arteriosclerotic heart disorder was previously remanded by 
the Board in January 2007, for further evidentiary and 
procedural development to include obtaining Social Security 
Administration records, VA treatment records and a VA 
examination with an opinion as to the etiology of the 
Veteran's arteriosclerotic heart disease.  The VA treatment 
records were obtained and are of record.  The issue of a VA 
examination is addressed below.  With respect to the SSA 
records, a copy of an August 2005 decision from the SSA 
indicating that the Veteran had been awarded SSI benefits 
with regard to his heart condition is of record.  In April 
2007 the RO requested the Veteran's SSA records.  
Unfortunately, in October 2007 the SSA's reply to the request 
for records was that no information was available.  As such, 
the Board finds that any further attempts to obtain these 
records would be futile.  

Additionally, the January 2007 Remand referred claims for 
service connection for hearing loss, tinnitus, and a back 
condition.  These claims have yet to be adjudicated by the 
RO.  As such, they are again REFERRED to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the claim for service connection for 
arteriosclerotic heart disease was previously remanded to 
schedule a cardiovascular examination to determine the extent 
and likely etiology of any heart condition(s) found, 
specifically addressing whether the Veteran's condition is 
due to any incident to service.  

VA has a duty to provide an examination when the record lacks 
evidence to decide the Veteran's claim and there is evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, and (3) some indication that the claimed 
disability may be associated with the established event, 
injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2008); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The AMC requested an examination in November 2008.  However, 
the Veteran was not afforded an examination, but rather a 
December 2008 VA medical opinion was provided by a VA doctor.  
The doctor, after examining the whole of the record, opined 
that given the extended amount of time between the Veteran's 
period of active duty service and the diagnosis of coronary 
artery disease, the Veteran's in-service chest pains were not 
related to his current coronary heart disease and therefore 
the examination was found to be unnecessary.  In March and 
April 2009 the Veteran sent various statements requesting 
that he be provided with the examination that had been 
ordered by the Board.  The Veteran contended that his due 
process rights had been violated and that while the record 
did not contain continuity of medical documentation with 
regard to his arteriosclerotic heart disease, his 
symptomatology, including chest pains, had continued since 
service.  The Veteran further stated that the lack of 
continuous medical evidence was the result of his not having 
medical insurance which consequently prevented him from 
seeking medical attention for his chest pains.  The Board is 
obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  As such, the Veteran should be provided a VA 
examination to include an etiological opinion with regard to 
the Veteran's arteriosclerotic heart disease.

With regard to the Veteran's claim of entitlement to an 
earlier effective date for NSC pension, the Veteran claimed 
in a July 2006 statement that there was CUE in the original 
September 2003 decision that denied NSC pension.  The RO 
subsequently readjudicated the Veteran's claim for NSC 
pension and granted NSC pension in a January 2007 letter, 
effective July 18, 2006.  The record reflects that the 
Veteran filed a notice of disagreement with the RO's January 
2007 decision in February 2007.  See 38 C.F.R. § 20.201 
(2008).  The Veteran was granted pension back to the date of 
the July 2006 claim, but was not granted pension back to the 
date of the original August 2002 claim.  Although the RO 
adjudicated whether the Veteran was entitled to NSC pension, 
the claim of CUE has not been addressed.  The Board finds 
that the issue of CUE in the September 2003 decision and an 
earlier effective date for NSC pension are inextricably 
intertwined because the issue of CUE, if resolved favorably, 
could have a significant effect on the issue of NSC pension.  
See Parker v. Brown, 7 Vet. App. 116 (1994); see also Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Indeed, if CUE were 
found in the September 2003 decision, the issue of an earlier 
effect date would be moot.  Therefore, the Board finds that 
the CUE issue must be resolved.  

If the adjudication of the CUE claim is unfavorable, then the 
notice of disagreement with regard to the earlier effective 
date must be addressed.  The Court has now made it clear that 
the proper course of action when a timely notice of 
disagreement has been filed is to remand the matter to the 
RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate 
action, including issuance of a statement of the case, is now 
necessary with regard to this issue.  38 C.F.R. § 19.26 
(2008).  The Veteran will then have the opportunity to file a 
timely substantive appeal if he wishes to complete an appeal 
as to the issue of an earlier effective date for NSC pension.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a 
cardiovascular examination for the claimed 
condition of coronary artery disease to 
determine the extent and likely etiology 
of any heart condition(s) found, 
specifically addressing whether the 
Veteran's condition is due to any incident 
of service.  See 1978 and 1982 treatment 
for chest pains, including EKGs.

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

2.  The RO should adjudicate the claim of 
CUE in the September 2003 decision 
regarding NSC pension.  Upon an 
unfavorable decision, the RO should issue 
a statement of the case as to the issue of 
entitlement to an effective date prior to 
July 18, 2006, for the assignment of 
permanent total disability based on 
nonservice-connected disabilities.  The 
Veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
any issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  

3.  After completion of the above, and any 
other development deemed necessary, 
readjudicate the claim for service 
connection for arteriosclerotic heart 
disease.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




